CURRENT REPORT FOR ISSUERS SUBJECT TO THE 1 Amendment No. 2 to FORM 8-K SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act June 6, 2014 Date of Report (Date of Earliest Event Reported) Tianyin Pharmaceutical Co, Inc. (Exact name of registrant as specified in its charter) Delaware 000-52236 20-4857782 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 23rd Floor, Unionsun Yangkuo Plaza, No. 2, Block 3 South Renmin Road Chengdu, P. R. China, 610041 (Address of principal executive offices (zip code)) 01186-28-8551-6696 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a - 12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13d-4(c)) Section 8 – Other Events Item 8.01. Other Events On April 7, 2014, Tianyin Pharmaceutical Inc. (the “Company” or “TPI”) filed a Current Report on Form 8-K (the “Form 8-K”) regarding the examination for quality and pricing tests that were conducted by the CFDA of Sichuan province on the Company, which resulted in the Company’s Good Manufacturing Practice (“GMP”) certificate being administrated by the provincial CFDA and, that as a result, production and sale of certain of the Company’s products were temporality halted, pending the results of quality and pricing tests. On May 14, 2014, the Company filed an amendment to the Form 8-K to announce that on May 9, 2014 the Company received its renewed GMP certificate for both of its Chengdu Tianyin’s pre-extraction facility in the city of Chengdu and formulation facility at Longquan County of Chengdu, valid until the end of 2015. Normal manufacturing and sales for most of the Company’s products resumed, except the tablets formulation division which was scheduled to be further inspected for its production process by the provincial CFDA staff on May 24, 2014. The Company is filing this second amendment to the Form 8-K to announce that the Company has passed the inspection on its tablets formulation division and expects to receive the relevant GMP certificate towards the end of June or the beginning of July. We will promptly file another amendment to the Form 8-K upon receipt of the GMP certificate for the tablets formulation division. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TIANYIN PHARMACEUTICAL CO., INC. By: /s/James Jiayuan Tong Name:Dr. James Jiayuan Tong Title: Chief Financial Officer Dated:June 23, 2014 3
